Citation Nr: 0618816	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Peyronie's disease, to 
include as secondary to service-connected gun shot wound and 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.


FINDING OF FACT

Peyronie's disease was not present in service; was not 
objectively manifested for many years after service; and is 
not otherwise shown to be related to service or to the 
veteran's service-connected gun shot wound or residuals 
thereof.


CONCLUSION OF LAW

Peyronie's disease was not incurred in or aggravated during 
active military service, nor is it due to or aggravated by 
the veteran's service-connected gun shot wound or residuals 
thereof.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. § 3.102, 3.303, 
3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
a letter sent in October 2002, VA informed the veteran of the 
first three required elements.  While the veteran has never 
been explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim, he has been 
effectively notified of the need to provide such evidence.  
The October 2002 letter informed him that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to the RO.  In 
addition, the October 2003 statement of the case contained 
the complete text of 38 C.F.R. § 3.159(b)(1) which includes 
the language "any evidence in the claimant's possession."  
Under these circumstances the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.

VA also has a duty to assist claimaints in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records, service medical records, and 
has afforded the veteran a VA examination.

The applicable duties to notify and assist the veteran have 
been substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

II.  Claim for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted as secondary to 
any service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran was diagnosed as having Peyronie's disease over 
32 years after service.  According to the veteran's service 
medical records there were no complaints or findings 
concerning Peyronie's disease in service and the first 
mention in the claims file of the veteran being diagnosed as 
having Peyronie's disease was in December 2001 at a VA 
treatment facility.  At this time the examining VA physician 
noted that the veteran was seen one year prior for complaints 
of penile curvature and pain with intercourse and was treated 
and offered a prosthesis, which he declined.  This course of 
treatment was continued at the December 2001 examination and 
no etiology of the Peyronie's disease was given.

The veteran underwent a VA genitourinary examination in 
September 2002.  At this examination, the physician confirmed 
the veteran's diagnosis as having Peyronie's disease.  The 
physician also opined that it was "far more likely that his 
Peyronie['s disease] is the Peyronie['s disease] that we see 
all the time in this age group based on the onset of symptoms 
and his clinical history."

The veteran does not meet the requirements for service 
connection on a direct basis because there is no evidence of 
an in-service occurrence nor is there a positive nexus 
opinion addressing the relationship between the veteran's 
active duty and his current Peyronie's disease.  

Additionally, the veteran does not meet the requirements for 
service connection as secondary to any of his service 
connected disabilities.  Due to a gun shot wound in service 
as well as other service-related injuries, the veteran is 
service connected for residuals of a wound of the rectum with 
colostomy, residuals of a wound of the rectum and buttocks 
with rectal fistula through left buttock, residuals of 
ulcerative colitis and subtotal colectomy, residuals of a 
laceration of the urethra, multiple joint arthritis, 
residuals of a fracture of the pubis, and anxiety neurosis.  
Because there is no nexus opinion showing a positive 
relationship between the veteran's service-connected 
disabilities and his current diagnosis secondary service 
connection does not apply in this case.

The Board has considered the veteran's statements submitted 
in support of his argument that his Peyronie's disease is 
related to active service and/or his service-connected gun 
shot wound and residuals thereof.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
service or symptomatology over a period of time when such is 
within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski¸1 Vet. App. 49 (1990).


ORDER

Service connection for Peyronie's disease, to include as 
secondary to a service-connected gun shot wound and residuals 
thereof, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


